DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 09/19/2022.
Claims 1-10 are pending. 
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 09/19/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12, “of drape fasteners” should read “of the drape fasteners”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how perpendicular is considered to be “substantially perpendicular”.
Regarding claim 7, the limitation “determine if the sterile drape is correctly positioned and generate an indication in response to a determination that the sterile drape is not correctly positioned” raises questions such as what would be done if the sterile drape is not positioned correctly. Examiner suggests changing “if” to “when”.
Claim 8 is rejected based on its dependency on claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto et al. (US Patent Application Publication 2019/0099232 – APPLICANT CITED ON 02/14/2020 IDS), hereinafter Soto.
Regarding claim 1, Soto discloses a robotic surgery apparatus comprising: a component comprising a housing with an external surface (e.g. Fig. 1: housing with external surface); and a plurality of component fasteners positioned on the external surface of the housing, the plurality of component fasteners configured to couple with a plurality of drape fasteners of a sterile drape, the sterile drape configured to cover a portion of the external surface of the housing and to provide a sterile barrier for the portion of the external surface (e.g. Par. [0039]: component fasteners such as straps, metal strips, and magnets can be used to secure the sterile drape; Fig. 2: sterile drape 18 covering the external surface of the cart 14), wherein a number of component fasteners in the plurality of component fasteners exceeds a number of drape fasteners in the plurality of drape fasteners, permitting the sterile drape to be positioned on the housing of the component in a plurality of orientations and to cover a plurality of different portions of the external surface of the housing (e.g. Par. [0039]: straps can be used in addition to the metal strips and magnets, which is understood to be extra components attach the sterile drape which are more than the drape fasteners), and wherein when the sterile drape is positioned on the housing, at least one component fastener of the plurality of component fasteners is not coupled to any of the drape fasteners of the plurality of drape fasteners (e.g. Par. [0039]: using the straps is optional, and therefore not coupled to the drape fasteners when in use).
Claim 1 is anticipated by Soto as indicated above. Regarding claim 2, Soto further discloses wherein the plurality of component fasteners are configured to support the sterile drape (e.g. Par. [0039]: the straps, metal strips, and magnets are used to support the sterile drape; Fig. 2: straps 34, metal strips 31 and magnets 32 support the sterile drape).
Claim 1 is anticipated by Soto as indicated above. Regarding claim 3, Soto further discloses wherein at least one component fastener comprises a magnet (e.g. Par. [0039]: magnets are used to support the sterile drape; Fig. 2: magnets 32 support the sterile drape).
Claim 1 is anticipated by Soto as indicated above. Regarding claim 6, Soto further discloses electronic circuitry configured to detect positioning and orientation of the sterile drape (e.g. Par. [0067]: controller is used to determine placement of drape).
Claim 6 is anticipated by Soto as indicated above. Regarding claim 7, Soto further discloses wherein the electronic circuitry is further configured to determine if the sterile drape is correctly positioned and generate an indication in response to a determination that the sterile drape is not correctly positioned (e.g. Par. [0067]: “the indicator LED remains illuminated a second color (e.g., red/orange) until the surgical drape 22 is properly aligned. The indicator 90 may comprise one or more of an audible indicator (e.g., speaker), visual indicator (e.g., LED), and/or a tactile indicator (e.g., a piezoelectric element).”).
Claim 7 is anticipated by Soto as indicated above. Regarding claim 8, Soto further discloses wherein the electronic circuitry comprises at least one proximity sensor (e.g. Par. [0068]). 
Claim 1 is anticipated by Soto as indicated above. Regarding claim 9, Soto further discloses wherein the component comprises a patient cart (e.g. Fig. 1, 2: cart 14).
Claim 1 is anticipated by Soto as indicated above. Regarding claim 10, Soto further discloses wherein the at least one component fastener comprises indicia on a surface of the at least one component fastener, the indicia configured to facilitate coupling of a drape fastener (e.g. Par. [0065]: indicia on drape belts to guide the user to properly install the drape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Soto et al. (US Patent Application Publication 2019/0099232 – APPLICANT CITED ON 02/14/2020 IDS), hereinafter Soto, as applied to claim 3 above, and further in view of Devengenzo et al. (International Publication WO 2015/142824), hereinafter Devengenzo.
Claim 3 is anticipated by Soto, as indicated above. Regarding claim 4, Soto fails to disclose wherein: the external surface of the housing comprises a recess; the magnet is configured to be positioned in the recess; and the recess is configured to receive a drape fastener. Devengenzo, in a similar field of endeavor is directed towards a surgical drape system. Devengenzo discloses the external surface of the housing comprises a recess; the magnet is configured to be positioned in the recess; and the recess is configured to receive a drape fastener (e.g. Par. [085]; Fig. 13: protrusion 912, magnet 910). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Soto to include the external surface of the housing comprising a recess, the magnet being configured to be positioned in the recess, and the recess being configured to receive a drape fastener as taught by Devengenzo in order to provide the predictable results of improved magnetic attachment of the drape to the device.
Claim 4 is obvious over Soto and Devengenzo as indicated above. Regarding claim 5, Soto fails to disclose wherein the magnet is configured to be positioned at a bottom of the recess, and wherein the recess includes at least one wall oriented substantially perpendicular to a surface of the magnet configured to couple with the drape fastener. Devengenzo, in a similar field of endeavor is directed towards a surgical drape system. Devengenzo discloses wherein the magnet is configured to be positioned at a bottom of the recess, and wherein the recess includes at least one wall oriented substantially perpendicular to a surface of the magnet configured to couple with the drape fastener (e.g. Pars. [084] – [085]: bottom surface 910 can comprise a magnet; Figs. 13 and 14: drape attached to magnet areas 910 and 912). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Soto in view of Devengenzo to include the magnet as taught by Devengenzo in order to provide the predictable results of improved magnetic attachment of the drape to the device.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orban (US 9,320,568) is directed towards a sterile surgical drape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792